DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election, of claims 1-9 and 19, was made without traverse in the reply filed on 2021/12/07.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2019/0112563 A1) in view of Carrier et al. (US 2014/0110301 A1).
Regarding claims 1-9 and 19, Piorkowski teaches a unit dose detergent composition (abstract) consisting of a water soluble pack and a detergent composition wherein each comprises: A)-  a pack (or pouch); [Abst. 46, 64],  made from polyvinyl alcohol, polyethylene glycol and polysaccharide ( sugar family such as glucose and fructose) ; [abstract, 59].  Piorkowsky teaches the encapsulated detergent comprising;  B)- propylene glycol and glycerin  in the amounts of 8% and 6.5%; [24, table 1, claim 18], fructose corn syrup in the amount of 1-70%; [31, 87-88], C12-C15 alkoxylated alcohol (capped; EO=7) in the amount of 2-30%; [80, claim 20], alcohol (C12-C14) ethoxy (2-5) sulfate in the amount of 2-35%; [claim 20], water in the amount of 10%-30%; [23], and polyethylene glycol (for claims 6, 8, 9 and 19) has molecular weight of about 400D; [98-99], in amount of about 15%; [claim 20]. 
Regarding claims 1-9 and 19, Piorkowski does not, expressly, teach the instantly claimed constituents (polyethylene glycol, glycerin, fructose and glucose) of the water soluble film and their corresponding amounts.  However, the analogous art of Carrier teaches a water soluble film for unit dose packaging applications (encapsulating active ingredients) comprising PVOH; [12], glycerin in amount of 0.1-25%; [22], polyethylene glycol in amount of 0.1-25%; [20, 22, 38], fructose and glucose in amounts of 0.1-25%; [19-22].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to utilize the film material of Carrier in Piorkowsky’s water soluble pack (film) with the motivation of providing an improved water-soluble encapsulating film that contributes to improved delivery of active In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See [MPEP § 2144.05]. 
It is also noted that the polyethylene glycol taught by Piorkowsky has a molecular weight in the range of 400-8000 D. This is construed as the fact that using of polyethylene glycol with the same molecular weight range for the water soluble film of the pouch would be an obvious and preferred matter with the motivation of improving the synergistic properties of water soluble pack’s mixing with the detergent components after being dissolved in water for cleaning purpose.
Regarding claims 6-8 and 19, and the claimed limitation of “consisting essentially of”, in should be noted that: Transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988). [MPEP 2111.03 R3].  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.
 

                                       Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/M.R.A./
Examiner, Art Unit 1767
2022/01/15

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767